Name: Commission Regulation (EC) No 113/2003 of 22 January 2003 fixing the standard fee per farm return for the 2003 accounting year of the farm accountancy data network
 Type: Regulation
 Subject Matter: budget;  farming systems
 Date Published: nan

 Avis juridique important|32003R0113Commission Regulation (EC) No 113/2003 of 22 January 2003 fixing the standard fee per farm return for the 2003 accounting year of the farm accountancy data network Official Journal L 018 , 23/01/2003 P. 0003 - 0003Commission Regulation (EC) No 113/2003of 22 January 2003fixing the standard fee per farm return for the 2003 accounting year of the farm accountancy data networkTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community(1), as last amended by Regulation (EC) No 1256/97(2),Having regard to Commission Regulation (EEC) No 1915/83 of 13 July 1983 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings(3), and in particular Article 5(3) thereof,Whereas:(1) Article 5(1) of Regulation (EEC) No 1915/83 provides that a standard fee shall be paid by the Commission to the Member States for each duly completed farm return and forwarded to it within the period prescribed by Article 3 of that Regulation.(2) Commission Regulation (EC) No 2596/2001(4) fixed the amount of the standard fee for the 2002 accounting year at EUR 135 per farm return. The trend in costs and its effects on the cost of completing the farm return justify a revision of the fee.(3) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network,HAS ADOPTED THIS REGULATION:Article 1The standard fee provided for in Article 5(1) of Regulation (EEC) No 1915/83 is fixed at EUR 138.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply for the 2003 accounting year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ 109, 23.6.1965, p. 1859/65.(2) OJ L 174, 2.7.1997, p. 7.(3) OJ L 190, 14.7.1983, p. 25.(4) OJ L 345, 24.12.2001, p. 34.